

AMENDMENT NO. 1 TO
BINDING LETTER OF INTENT


THIS AMENDMENT NO. 1 TO BINDING LETTER OF INTENT (“Amendment No. 1”) is made and
entered into effective the 12th day of August, 2008, by and between Seaena,
Inc., a Nevada corporation (“SEAI”) and Concord Industries, Inc., a Connecticut
corporation (“Concord”).


RECITALS


A. SEAI and Concord entered into a binding letter of intent on January 15, 2008
(the “Agreement”) providing for the acquisition of Concord by SEAI;


B. Paragraph 5 of the Agreement provides that the Agreement and the transaction
contemplated by the Agreement was to close on or before March 31, 2008 (the
“Original Closing Date”);


C.  Paragraph 6 of the Agreement provides that certain closing conditions,
including the receipt by SEAI of at least $3 million in working capital (the
“Working Capital Financing”), be completed or waived by the Original Closing
Date;


D. On or about May 19, 2008, SEAI and Concord verbally agreed to extend the
Original Closing Date under the Agreement to July 15, 2008;


E. SEAI and Concord desire to amend the Agreement to amend Paragraph 5 and 6 to
extend the Original Closing Date to be a date that is ninety (90) days following
receipt by SEAI of the Working Capital Financing;


F. SEAI and Concord desire to amend the Agreement pursuant to this Amendment No.
1.


NOW, THEREFORE, for and in consideration of the foregoing, and of the mutual
covenants, agreements, undertakings, representations and warranties contained
herein, the parties hereto agree as follows:


1. Paragraph 5 of the Agreement is hereby amended to read as follows:


5. Closing. The closing of the transaction contemplated by this offer will be
held at the offices of SEAI on or before the ninetieth (90th) day following the
completion of the working capital financing by SEAI as set forth in Paragraph
6(e) below (the “Closing Date”) or any other place, time or date mutually
agreeable to SEAI and Concord.


2.  The last sentence of Paragraph 6 of the Agreement is hereby amended to read
as follows:


--------------------------------------------------------------------------------



“These conditions shall either be satisfied or waived by the party benefitting
from such condition no later than the Closing Date.”


3. Other than as specifically provided in this Amendment No. 1, all other
provisions of the Agreement shall remain in full force and effect, the Agreement
as amended by this Amendment No. 1 constituting the sole and entire agreement
between the parties as to the matters contained herein, and superseding any and
all conversations, letters and other communications which may have been
disseminated by the parties relating to the subject matter hereof, all of which
are void and of no effect.
 
IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of the
date first above written.


SEAI:
Seaena, Inc.,
a Nevada corporation
 
By:
/s/ Doug Lee  
Doug Lee, President
 
Concord:
Concord Industries, Inc.,
a Connecticut corporation
 
By:
/s/ Karen Condron  
Karen Condron, President

 

--------------------------------------------------------------------------------

